DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/21/2021, claims 1, 6- 8, 18, 32, 34, 36 are amended, claims 2, 10, 19- 31, 33, 35 and 37- 46 are cancelled. Claims 1, 3- 9, 11- 18, 32, 34 and 36 are cancelled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 9, 11- 14, 32, 36  are rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US Pub. No. 2019/0174561 A1), hereafter Siva  in view of Dahlen (US Pub. No. 2011/0058480 A1).

	Regarding claim 1, Siva teaches a method of configuring an overload function (see [0187] In nearly over-loaded situations, traffic has to be throttled back. A differentiation policy may be applied to throttle the traffic depending on tenant ID and/or slice type based on local operator policy….; further see #585 of Fig. 5 and [0076], [0109- 0112]) in a cellular network (see Fig. 1 and [0070].. a mobile (cellular) telecommunication system 1..) comprising a core network (see Fig. 1 #nodes 7; [0076]) and a radio access network (RAN) (see [0070]; RAN), the overload function reducing a signaling load from the RAN towards the CN (see [0196- 0200] Fig. 14, #S1402 reducing signaling load towards the concerned core network function…), wherein the RAN comprises at least one network element (NE) (see Fig. 1 base station 5; see [0073]) each serving at least two cells of the RAN (see [0073]… each base station 5 operates one or more cells 6-1, 6-2, 6-3…), the method comprising:
sending a configuration message to a cellular network (see Fig. 14, #S1401 overload start as a configuration message which includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis; see [0196]; further refer to [0197]), the configuration message being indicative of at least one of the at least two cells, which is excluded from the overload function (as discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific values…; now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] about  rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siva with the teachings of to make system more effective; by considering the teachings of Shiva, greater way more reliable communication can be carried out in the communication system; see [0012]. But fails to teach about wherein the configuration message is indicative of less than the at least two cells as being excluded from the overload function; however Dahlen states in claim 46 about ..the CN node comprising: a processor configured to detect an overload condition, and to send an overload message to the RAN nodes, wherein the overload message includes mobile radio terminal access class restriction information for reducing the overload condition by causing a RAN node receiving the overload message to determine a need for an access class restriction to reduce a first number of mobile radio terminals permitted to access service from the cellular radio communication network, to determine at least one access class to be restricted based on information in the overload message, and to cause to be transmitted in an area associated with the RAN node information relating to the at least one access class to be restricted so that the mobile radio terminals in the at least one access class to be restricted are prohibited from accessing the cellular radio communication network. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dahlen with the teachings of Siva to make system more effective. Having a mechanism wherein the 

	Regarding claim 3, Siva in view of Dahlen teaches as per claim 1, wherein the overload function depends on an overload status of the CN of the cellular network; Siva see Fig. 14 and [0196- 0199].

	Regarding claim 4, Siva in view of Dahlen teaches as per claim 3, wherein the overload function reduces the signaling load from the RAN towards the CN by restricting a service of the RAN in case the overload status of the CN comprises an overloaded state; Siva see Fig. 14 and [0196- 0199].. gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; see [0197].

	Regarding claim 5, Siva in view of Dahlen teaches as per claim 3, wherein the overload function comprises one or more overload messages that are sent from the CN to the at least one NE and imply or indicate the overload status of the CN; Siva see Fig. 14 and [0196- 0199].. core network function 7-3 generates and sends, at S1401, an appropriate overload start message to the affected gNB(s) 5. The overload start message includes respective overload parameters for each tenant ID and/or slice index. 

	Regarding claim 6, Siva in view of Dahlen teaches as per claim 5, wherein the overload messages comprise an overload start message that at least one of:
implies or is indicative of the overloaded state in the overload status; and
triggers the restriction of the service of the RAN; Siva see Fig. 14 and [0196- 0199].. core network function 7-3 generates and sends, at S1401, an appropriate overload start message to the affected gNB(s) 5. The overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis. gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; see [0196- 0197].

claim 7, Siva in view of Dahlen teaches as per claim 5, wherein the overload messages comprise an overload stop message that at least one of:
implies or is indicative of a regular state in the overload status; and
releases the restriction of the service of the RAN; Siva see Fig. 14 and [0196- 0199].. The gNB 5 receiving the overload stop message as S1403 responds by resuming normal operation towards the concerned core network function; see [0199].

	Regarding claim 8, Siva in view of Dahlen teaches as per claim 5, wherein the configuration message is sent to each of the at least one NE and excludes the at least one indicated cell of the corresponding NE from the restriction; Siva as discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] about  rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200].

	Regarding claim 9, Siva in view of Dahlen teaches as per claim 8, wherein Siva teaches the configuration message causes the at least one NE to ignore the overload message with respect to the at least one indicated cell or wherein the configuration message induces a tag at the at least one for the at least one indicated cell; as already discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific values…; now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] about  rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200].

	Regarding claim 11, Siva in view of Dahlen teaches as per claim 5, wherein Siva teaches the CN comprises at least one of a Mobility Management Entity, MME, and an Access and Mobility Function, AMF (see #584 of Fig. 5 and refer to [0055] #584; further see [0076], [0109]) and wherein at least one of: the configuration message is 
the overload status relates to the at least one of the MME and the AMF; and
the overload message is sent from the at least one of the MME and the AMF (see Fig. 14; #S1401).

	Regarding claim 12, Siva in view of Dahlen teaches as per claim 5, wherein Siva teaches the configuration message is sent to the CN, and wherein the one or more overload messages are cell-specific according to the at least one cell indicated in the configuration message; as already discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific values…; now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] about  rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID (which is a certain type of cell hence its cell specific) is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200].

	Regarding claim 13, Siva in view of Dahlen teaches as per claim 12, wherein Siva teaches the overload message comprises an overload start message that is specific for at least one cell not indicated in the configuration message, and/or wherein the overload message comprises an overload stop message that is specific for at least one cell indicated in the configuration message (see [0198] When at S1403 when the core network function 7-3 detects the end of the overload situation it generates and sends, at S1403, an appropriate overload stop message to the affected gNB(s) 5).

	Regarding claim 14, Siva in view of Dahlen teaches as per claim 5, wherein Siva teaches the CN comprises at least one of a Mobility Management Entity, MME, and an (see #584 of Fig. 5 and refer to [0055] #584; further see [0076], [0109]), and wherein at least one of:
the configuration message is sent to at least one of the MME and the AMF;
the overload status relates to at least one of the MME and the AMF (see Fig. 14 and [0196- 0199]); and
the cell-specific overload message is sent from at least one of the MME and the AMF (as already discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific values…; now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an (which is a certain type of cell hence its cell specific) is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200]). 

	Regarding claim 32, Siva teaches a device for configuring an overload function (see [0187] In nearly over-loaded situations, traffic has to be throttled back. A differentiation policy may be applied to throttle the traffic depending on tenant ID and/or slice type based on local operator policy….; further see #585 of Fig. 5 and [0076], [0109- 0112]) in a cellular network (see Fig. 1 #7 as a device here and [0070].. a mobile (cellular) telecommunication system 1..) comprising a core network (see Fig. 1 #nodes 7; [0076]) and a radio access network (RAN) (see [0070]; RAN), the overload function reducing a signaling load from the RAN towards the CN (see [0196- 0200] Fig. 14, #S1402 reducing signaling load towards the concerned core network function…), wherein the RAN comprises at least one network element (NE) (see Fig. 1 base station 5; see [0073]) each serving at least two cells of the RAN (see [0073]… each base station 5 operates one or more cells 6-1, 6-2, 6-3…), the method comprising:
	sending a configuration message to a cellular network (see Fig. 14, #S1401 overload start as a configuration message which includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis; see [0196]; further refer to [0197]), the configuration message being indicative of at least one of the at least two cells, which is excluded from the overload function (as discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific values…; now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siva with the teachings of to make system more effective; by considering the teachings of Shiva, greater way more reliable communication can be carried out in the communication system; see [0012].

	Regarding claim 36, Siva teaches a device for configuring an overload function (see [0187] In nearly over-loaded situations, traffic has to be throttled back. A differentiation policy may be applied to throttle the traffic depending on tenant ID and/or slice type based on local operator policy….; further see #585 of Fig. 5 and [0076], [0109- 0112]) in a cellular network (see Fig. 1 as #7 as a device here and [0070].. a mobile (cellular) telecommunication system 1..) comprising a core network, CN (see Fig. 1 #nodes 7; [0076]) and a radio access network ,RAN (see [0070]; RAN), the overload function reducing a signaling load from the RAN towards the CN (see [0196- 0200] Fig. 14, #S1402 reducing signaling load towards the concerned core network function…), the device comprising at least one processor and a memory, said memory comprising instructions executable by said at least one processor, whereby the device is operative to:
(see Fig. 1 base station 5 as NE; see [0073]; see Fig. 14, #S1401 overload start as a configuration message which includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis; see [0196]; further refer to [0197]) of the RAN, which NE serves at least two cells (see [0073]… each base station 5 operates one or more cells 6-1, 6-2, 6-3…), the message comprising at least one of a configurations message indicative of  at least one of the at least two cells, which is excluded from the overload function and an overload message, which is cell-specific for excluding at least one of the at least two cells from the overload function and implies or is indicative of an overload status (as discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] about  rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siva with the teachings of to make system more effective; by considering the teachings of Shiva, greater way more reliable communication can be carried out in the communication system; see [0012]. But fails to teach about wherein the configuration message is indicative of less than the at least two cells as being excluded from the overload function; however Dahlen states in claim 46 about ..the CN node comprising: a processor configured to detect an overload condition, and to send an overload message to the RAN nodes, wherein the overload message includes mobile radio terminal access class restriction information for reducing the overload condition by causing a RAN node receiving the overload message to determine a need for an access class restriction to reduce a first number of mobile radio terminals permitted to access service from the .

Claims 15- 16  are rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US Pub. No. 2019/0174561 A1), hereafter Siva  in view of Dahlen (US Pub. No. 2011/0058480 A1) in view of Bienas et al. (US Pub. No. 2010/0062779 A1), hereafter Maik.

	Regarding claim 15, Siva in view of Dahlen teaches as per claim 1, but Siva fails to teach about wherein the at least one NE comprises a fallback NE and the at least one excluded cell comprises a fallback cell of the fallback NE for a sensitive cell of a sensitive NE of the RAN, the fallback NE being configured to cover the sensitive cell if the sensitive NE fails; however in context with [0030] Maik teaches in Fig. 7B wherein fallback cell as #708 (see [0030]… These "fallback" cells may be covered by a regular #704 as a sensitive NE and if it fails then the fallback NE being configured to cover the sensitive cell; see steps 750,752,754,756,758,760,762,764,766,768,770. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maik with the teachings of Siva in view of Dahlen to make system more reliable. Having a mechanism wherein the at least one NE comprises a fallback NE and the at least one excluded cell comprises a fallback cell of the fallback NE for a sensitive cell of a sensitive NE of the RAN, the fallback NE being configured to cover the sensitive cell if the sensitive NE fails; greater way resources can be utilized/managed to carry out reliable communication in the communication system.

	Regarding claim 16, Siva in view of Dahlen and Maik states as per claim 15, further comprising: determining a failure of the sensitive NE, wherein the configuration message or a further control message comprise a control command that controls the fallback cell to cover the sensitive cell (Maik; as per Fig. 7B at #754 core network determines a failure of #704; now refer to Fig. 7A wherein control message has been sent which controls the fallback cell to cover sensitive cell; see [0077- 0078] and [0085- 0086]).

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US Pub. No. 2019/0174561 A1), hereafter Siva  in view of Dahlen (US Pub. No. 2011/0058480 A1) in view of Huang et al. (US Pub. No. 2016/0255532 A1).

	Regarding claim 17, Siva in view of Dahlen teaches as per claim 1, but Siva fails to teach about wherein the configuration message is sent from or via an Operations and Support System (OSS); however Huang states in Fig. 8 and [0109- 0119] about the configuration message is sent from or via an Operations and Support System (OSS). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Siva in view of Dahlen to make system more standardized. Having a mechanism wherein the configuration message is sent from or via an Operations and Support System (OSS); greater way more standardized approach can be carried out in the communication system.

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US Pub. No. 2019/0174561 A1), hereafter Siva  in view of Dahlen (US Pub. No. 2011/0058480 A1) in view of Vikberg et al. (US Pub. No. 2009/0233601 A1).

	Regarding claim 18, Siva in view of Dahlen teaches as per claim 1, but Siva fails to teach about wherein at least one of the sensitive cells, the excluded cells and the fallback cells are stored in a database, which is updated based on reports from mobile devices wirelessly connected to the RAN, and wherein the configuration message is sent from the database or derived from the database; however Vikberg states in Fig. 4 and [0037] about UNC has stored criteria (The one or more UNC criteria may include UNC Static Target Cell List (i.e. sensitive), UNC Dynamic Target Cell List, Operator Policies or Rules, Excluded Target Cell List (Black List) (i.e. excluded), AP Based Target Cell List (i.e. fallback), Network Conditions, or any combination thereof) and a handover required message is being sent to MSC; further see [0038] about updated based on reports from mobile devices. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Vikberg with the teachings of Siva in view of Dahlen to make system more standardized. Having a mechanism wherein at least one of the sensitive cells, the excluded cells and the fallback cells are stored in a database, which is updated based on reports from mobile devices wirelessly connected to the RAN, and wherein the configuration message is sent from the database or derived from the database; greater way more standardized approach can be carried out in the communication system.

Claim 34  is rejected under 35 U.S.C. 103 as being unpatentable over SIVAVAKEESAR (US Pub. No. 2019/0174561 A1), hereafter Siva  in view of Dahlen (US Pub. No. 2011/0058480 A1) in further view of Chandramouli (US Pub. No. 2019/0200208 A1), hereafter Devaki.

	Regarding claim 34, Siva teaches a device for configuring an overload function (see [0187] In nearly over-loaded situations, traffic has to be throttled back. A differentiation policy may be applied to throttle the traffic depending on tenant ID and/or ) in a cellular network (see Fig. 1 #7 as a device here and [0070].. a mobile (cellular) telecommunication system 1..) the device comprising at least one processor and a memory said memory comprising instructions executable by said at least one processor, whereby the device is operative to: receive a configuration message at a core network (CN) (see Fig. 1 #nodes 7; [0076]) for configuring the overload function that reduces a signaling load towards the CN from a radio access network (RAN) (see [0196- 0200] Fig. 14, #S1402 reducing signaling load towards the concerned core network function…; see [0070]; RAN), wherein the RAN comprises at least one network element (NE) (see Fig. 1 base station 5; see [0073]) each serving at least two cells (see [0073]… each base station 5 operates one or more cells 6-1, 6-2, 6-3…), the configuration message (see Fig. 14, #S1401 overload start as a configuration message which includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis; see [0196]; further refer to [0197]), being indicative of at least one of the at least two cells, which is excluded from the overload function (as discussed above in [0196- 0197] about overload start message includes respective overload parameters for each tenant ID and/or slice index. The parameter may include, for example, overload response parameters and/or traffic load reduction indications on a per tenant ID and/or slice Index basis and gNB 5 receiving the overload start message as S1401 responds by reducing, at S1402, signalling load towards the concerned core network function 7-3. This may be achieved by, for example, rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID and/or slice Indexes; now refer to [0012] about ..A slice supporting an automotive use case may also be provided in which security, reliability and latency are critical; now refer to [0072] about .. each UE 3 which represents at least: a Tenant ID of a tenant it belongs to; and service descriptor/slice type they are entitled to use (governed partly by Tenant ID). The service descriptor/slice types may comprise standardized values and/or operator specific values…; now refer to [0073] services are provided to each tenant's respective UE(s) 3 via one or more base stations 5-1, 5-2 of the telecommunication system 1. As will be understood by those skilled in the art, each base station 5 operates one or more cells 6-1, 6-2, 6-3 in which communications can be made between the base stations 5 and the UE(s) 3 using an appropriate radio access technology…; now in context with [0196] again refer to [0197] about  rejecting, permitting and/or restricting RRC Connection Establishment based on the respective overload parameters for each tenant ID (i.e. example UE 3-1’s specific tenant ID is rejected/permitted/restricted then services between that UE 3-1 and respective base station 5-1 and respective cell 6-1 is being rejected/permitted/restricted) and/or slice Indexes); further see [0200]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siva with the teachings of to make system more effective; by considering the teachings of Shiva, greater way more reliable communication can be carried out in the communication system; see [0012]. But Siva is silent about receive a configuration message at a CN; however Devaki teaches in [0007] about program code instructions configured to receive an initial message request at an access and mobility management function ( AMF) (i.e. CN) from user equipment via a radio access network (RAN), determine a pre -overload condition exists in the AMF, and cause a redirection request to be transmitted to the RAN; further see Fig. 4. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Devaki with the teachings of Siva to make system more standardized. Having a mechanism wherein receive a configuration message at a core network (CN) ; greater way standardized approach can be carried out in the communication system. But fails to teach about wherein the configuration message is indicative of less than the at least two cells as being excluded from the overload function; however Dahlen states in claim 46 about ..the CN node comprising: a processor configured to detect an overload condition, and to send an overload message to the RAN nodes, wherein the overload message includes mobile radio terminal access class restriction information for reducing the overload condition by causing a RAN node receiving the overload message to determine a need for an access class restriction to reduce a first number of mobile radio terminals permitted to access service from the cellular radio communication network, to determine at least one access class to be restricted based on information in the overload message, and to cause to be transmitted in an area associated with the RAN node information relating to the at least one access class to be restricted so that the mobile radio terminals in the at least one access class to be restricted are prohibited from accessing the cellular radio communication network. It would have been obvious to one with ordinary skill, in the art before the effective filing .

Response to Arguments
Applicant's arguments filed in the remarks on 12/21/2021 have been fully considered but they are not persuasive. On page 9, second paragraph applicant argues, “However, Dahlen does not disclose that the overload message is indicative of less than at least two cells as being excluded from overload function and the overload function indicative of reducing a signaling load from the RAN towards the control node”. Examiner disagrees and respectfully submits that as per recitations, “…wherein the configuration message is indicative of less than the at least two cells as being excluded from the overload function”; less than at least two cells means zero cell or 1 cell can be excluded; here however Dahlen states in claim 46 about ..the CN node comprising: a processor configured to detect an overload condition, and to send an overload message to the RAN nodes, wherein the overload message includes mobile radio terminal access class restriction information for reducing the overload condition by causing a RAN node receiving the overload message to determine a need for an access class restriction to reduce a first number of mobile radio terminals permitted to access service from the cellular radio communication network, to determine at least one access class to be restricted based on information in the overload message, and to cause to be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468